Judgment unanimously affirmed. Memorandum: On this appeal from a judgment convicting him of two counts of endangering the welfare of a child (Penal Law § 260.10 [1]), defendant contends that the jury verdicts are repugnant. That contention, however, has not been preserved because it was not raised prior to the discharge of the jury (see, People v Satloff, 56 NY2d 745, 746; People v Paz, 159 AD2d 987, 988, lv denied 76 NY2d 793; People v Carey, 151 AD2d 989, lv denied 74 NY2d 806). In any event, that contention lacks merit because defendant’s acquittal on the two counts of sexual abuse in the second degree (Penal Law *1052§ 130.60 [2]), as charged to the jury, was not "conclusive as to a necessary element of the other crime, as charged, for which the guilty verdict was rendered” (People v Tucker, 55 NY2d 1, 7; see also, People v Loughlin, 76 NY2d 804). (Appeal from Judgment of Supreme Court, Onondaga County, Gorman, J.— Endangering Welfare of Child.) Present — Callahan, J. P., Green, Lawton, Davis and Doerr, JJ.